Citation Nr: 0715766	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a service connected 
right knee disability, patellofemoral syndrome, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977 and from September 1979 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied an increased rating for the veteran's service 
connected right knee disability, and continued the 10 percent 
rating.  The RO issued a notice of the decision in April 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in May 2002.  Subsequently, in August 2002, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in March 2003.

The veteran did not request a Board hearing on this matter.  
On appeal in June 2004, the Board denied the veteran's claim, 
determining that an increased rating in excess of 10 percent 
for patellofemoral syndrome of the right knee was not 
warranted.    

The veteran timely appealed the Board's adverse decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court vacated the Board's 
decision and remanded the case for readjudication, 
specifically directing the Board to consider any limitation 
of motion caused by pain of the right knee.  The Court also 
instructed the Board to refer to the RO the issue of whether 
the veteran had initiated an informal claim for total 
disability based on individual unemployability (TDIU).  This 
latter matter is addressed below.  

The Board notes that the veteran has received a 100 percent 
evaluation for service connected dysthymic disorder with 
schizophrenia and bipolar disorder, effective from July 26, 
2004.  Because the veteran currently is in receipt of a total 
evaluation for a service connected disorder, he is ineligible 
for TDIU from the effective date of that total award.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (holding that 
"[s]ince the veteran . . . is entitled to a 100% schedular 
rating for his service-connected [disorder], he is not 
eligible for a TDIU evaluation"); VAOPGCPREC 6-99 (June 7, 
1999) (concluding that a "claim for [a TDIU rating] for a 
particular service-connected disability may not be considered 
when a schedular 100-percent rating is already in effect for 
another service connected disability"); see also Acosta v. 
Principi, 18 Vet. App. 53, 60-61 (2004) (noting that "a 
veteran is eligible for a TDIU rating only where the 
schedular rating is less than total," and affirming that 
"if [the veteran] had been granted a 100% disability rating 
for his schizophrenia then any claim for a TDIU rating would 
have been moot"); Herlehy v. Principi, 15 Vet. App. 33, 34 
(2001) (discussing VAOPGCPREC 6-99 (June 7, 1999)).  The 
Board thus refers the matter of entitlement to TDIU prior to 
July 26, 2004 to the RO for further action.  The RO should 
ascertain when the veteran first submitted a TDIU claim 
(formal or informal) and, if in order, adjudicate entitlement 
to this benefit prior to the July 26, 2004 effective date of 
the veteran's total evaluation for his mental disorder.  

As for the veteran's increased rating claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's increased rating claim.  
38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below.  

a. Factual Background
August 2001 VA medical notes convey that the veteran had no 
edema of the right knee, but did have tenderness to palpation 
of the medial joint space on valgus stress.  The knee did not 
have erythema or effusion at this time, and the veteran rated 
his right knee discomfort at a 6/10.   

A September 2001 VA medical report indicates that the veteran 
sought to obtain a brace and cane for his right knee.  

The veteran underwent a VA examination of the joints in 
February 2002.  At this time the veteran reported such 
symptoms as pain, stiffness, weakness, swelling, fatigue, 
lack of endurance, giving way, and locking of the knee.  The 
knee changed color from reddish to blue and felt warm to 
touch.  The veteran employed such treatments as nonsteroidal 
anti-inflammatory drugs, hot soaks, a knee brace and a cane.  
He also stated that he had flares precipitated by walking up 
and down stairs, ladders, or performance of any prolonged 
walking.  At these times, and when a change in weather occurs 
from hot to cold, the veteran indicated that he experienced 
severe pain, lasting for up to one hour and causing him to 
lose 100 percent of his function.  Treatment during such 
flares consisted of total rest.  

A physical examination disclosed that the veteran could 
ambulate into the examining room without the aid of assistive 
devices.  A visual inspection of the right knee revealed that 
it appeared to be an equal size and consistency with the 
left.  The veteran displayed no evidence of muscle atrophy, 
muscle rigidity, spasm or wasting.  Palpation revealed 
tenderness in the lateral joint spaces and superior aspect of 
the patella, but the veteran could heel-toe walk.  The 
veteran had range of motion of the knee from zero to 110 
degrees, and the clinician noted that an August 2000 X-ray of 
the right knee appeared normal.  Based on these data, the 
clinician diagnosed the veteran with patellar tendon pain 
syndrome.    

In his May 2002 NOD the veteran stated that he received 
treatment for his right knee every six months, and that VA 
had issued him a brace and cane due to instability.  

In February 2003, the veteran submitted to a VA examination 
of the knee.  The clinician reviewed the claims file and 
noted that the veteran had developed right knee pain in the 
1980s.  He also stated that the veteran had pain, weakness, 
stiffness, swelling, giving way, fatigability, and lack of 
endurance of the right knee, as well as daily flare-ups.  The 
veteran took Motrin for his knee pain, which he rated as 
3/10, with moderate relief and reported such precipitating 
factors as kneeling, ascending or descending.  Alleviating 
factors consisted of non-weightbearing, medicine and a knee 
brace.  The veteran also conveyed that he used a cane and had 
functional limitation during his daily flares.  There were no 
reported episodes of dislocation or recurrent subluxation, 
nor did the veteran have arthritis.  

The physical examination in February 2003 revealed a range of 
motion of zero to 110 degrees.  The VA clinician stated that 
the veteran had pain throughout the entire range of motion, 
but he also indicated that the veteran had no additional 
limitation by pain, weakness, fatigue, or lack of endurance 
during the examination.  As for any objective evidence of 
these symptoms, the clinician indicated that the veteran had 
difficulty obtaining an objective examination, and that he 
could not ascertain any subluxation of the patella.  The 
veteran exhibited an antalgic gait at this time, and no 
laxity was detected when applying medial or lateral forces to 
the right patella.  The veteran had no crepitus about the 
right patella.  The examiner noted that the veteran's August 
2001 right knee X-ray disclosed no abnormal bone or joint 
formation.  Based on these data he diagnosed the veteran with 
patellofemoral syndrome, moderate residuals.                  

In an April 2003 correspondence, the veteran stated that his 
right knee was worse than reported by the VA examiner and 
that he must wear a brace due to instability.  

A September 2004 VA medical report indicates that the veteran 
had chronic right knee pain for which he took Tylenol and 
Ibuprofen, and that he conveyed that he had a loose body in 
the right knee joint.  The veteran continued to employ 
supportive devices for the knee.    

In August 2005, the veteran submitted to a general VA medical 
examination.  At this time, he reported having chronic right 
knee pain of greater than 10 years duration.  The veteran 
could control his right knee pain with over-the-counter 
medications, including Tylenol and NSAIDs, and used a brace 
for additional support, although he stated that he actually 
used it more for symptomatic control rather than actual 
stability purposes.  A physical examination of the right knee 
was limited due to the veteran's unwillingness to relax the 
knee.  He had no pain on direct palpation, and the VA 
examiner noted no evidence of trauma.  The diagnosis was 
recorded as arthralgia of the right knee.  It was also noted 
that the X-ray examination performed that day was essentially 
normal.       
b. Discussion
As noted above, the veteran has exhibited a range of motion 
of the right knee spanning zero to 110 degrees.  In addition, 
while the February 2003 VA examiner noted that the veteran 
had "pain throughout range of motion," he also specifically 
reported that there was no additional limitation of motion of 
the knee due to pain, fatigue, weakness or lack of endurance.  
Nevertheless, as the Court found that the Board did not 
sufficiently consider any limitation of motion caused by pain 
and given the fact that the most recent VA joints examination 
occurred in February 2003, more than four years ago, the 
Board finds that a more current orthopedic examination is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159(c)(4), 4.40, 4.45 (2006).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994); DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).    

Accordingly, the case is remanded for the following action:

1.  Pursuant to the Court's November 2006 
decision, the Board refers the issue of 
whether the veteran had initiated an 
informal claim for a TDIU to the RO for 
appropriate action. 

2. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO must provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		3. Thereafter, the RO must afford the veteran a VA 
orthopedic or joints examination of the right knee 
to 
ascertain the current level of severity of this 
disability. 

The VA examiner should review the 
relevant medical evidence in the claims 
file, obtaining a history from the 
veteran (to include treatment and 
medication history), and conduct a 
physical examination, any laboratory 
tests and X-rays that are deemed 
necessary, and any additional specialty 
examinations that are warranted.

Testing must include pertinent range of 
motion studies with special attention to 
when, (in terms of degrees of motion), 
the veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
symptoms.  

The clinician is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the right knee 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-
ups of such symptoms or any other 
relevant symptoms or signs.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
motion of the joint.  

If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




